EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-16, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the needle receiver including one or more non-resistance sections, each configured to exert only a friction force on the second needle portion when the second needle portion is inserted into the needle receiver, and a needle interlock comprising one or more resistance sections, each configured to exert a compressive force on the second needle portion when the second needle portion is inserted into the needle receiver.
Regarding claim 17, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a channel located at the trailing end of the first needle portion and including a bottom located between a pair of shoulders that are separated from one another by a first space, a channel crimp provided in a portion of the channel wherein a portion of the shoulders located at the channel crimp are separated by a second space that is smaller than the first space such that the shoulders contact the second needle portion at the channel crimp and align the second needle portion with the internal bore, and a stop crimp that constricts the internal bore and exerts a compressive force on the second needle portion for resisting movement of the second needle portion through the internal bore beyond the stop crimp.
Regarding claims 18-20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, removably connecting the first needle portion and the second needle portion together by inserting the second needle portion into the needle receiver such that a friction force is exerted onto the second needle portion by one of the one or more non-resistance sections, and with one of the one or more resistance sections, exerting a first compressive force on the second needle portion that is greater than the friction force exerted on the second needle portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 9, 2022